ORDER
This case comes before us on the husband’s appeal from a decree of the Family Court enforcing a decree of the District Court of Iowa awarding custody of the minor child of the parties to the wife. This matter was heard on oral argument February 9, 1981. After considering the oral arguments, a memorandum filed on behalf of the husband, and a brief filed on behalf of the wife, the appeal is hereby denied and dismissed, the order heretofore entered staying the decree of the Family Court is hereby dissolved; an opinion will follow.